DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,426,611 (hereafter ‘611) in view of U.S. Patent No. 9,662,204 (hereafter ‘204) and further in view of Patent 7,993,394 (hereafter ‘394) . Patent ‘611 recites the limitations of:

“A prosthetic heart valve comprising:

a radially collapsible and. expandable annular frame, the frame having three commissure attachment portions and at least three circumferentially extending rows of angled struts arranged in a zig-zag pattern in each row, the at least three rows including a first row' of angled struts defining an inflow end of the frame, a second row of angled struts defining an outflow end of the frame, a third row of angled struts positioned axially between the first and second rows of angled struts along a length of the frame;



a leaflet structure comprising three leaflets.

However ‘611 does not recite:


“….an annular fabric skirt member positioned between the annular frame and the leaflet structure; and

an annular fabric sleeve comprising three U-shaped portions positioned along inner surfaces of the curved lower edge portions of the leaflets;

wherein the curved lower edge portions of the leaflets, the annular fabric skirt member, and the annular fabric sleeve are secured to each other with stitching that extends through the curved lower edge portions of the leaflets, the annular fabric skirt member, and the annular fabric sleeve along a scalloped shaped suture line;

wherein the frame comprises a plastically-expandable material and. the prosthetic valve can be radially crimped to a. radially collapsed configuration around a balloon of a balloon catheter for delivery' into a patient’s body and radially expanded to a radially expanded configuration with the balloon inside the patient’s body.

Patent  ‘204 recites the limitations of a radially collapsible prosthetic heart valve including:
“….an annular sleeve configured to be placed around the implantable prosthetic valve, (see claim 11) and wherein the annular sleeve comprises a fabric material and wherein the fabric material of the annular sleeve comprises polyethylene terephthalate (see claims 14-15)..”.

Patent ‘394 recites the limitations of current claim 1 including the use of leaflets with a scalloped lower edge portion and each leaflet has a curved lower edge and recites the use of two side flaps (see claim 1) wherein each leaflet has a curved lower edge portion comprising a scallop extending between two commissures, the curved 

It is obvious to one having ordinary skill in the art that the patents in combination and collectively recite the limitations of the current application as claimed in the current application.  It is further obvious that because patent 7,993,394 recites that the curved lower edge leaflet is “secured” that it encompasses stitching.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        June 4, 2021